DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14th, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 2-8 (numbered pages 10-16), filed June 14th, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-20 has been withdrawn. 

The independent claims have been amended to recite limitations further describing the status read command and the process by which the priority associated with the read reclaim operation is determined, which overcomes the current rejection, as well as the references and prior art cited in the most recent office action. For further details regarding the allowability of the amended claims, see the section below.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 14 have been indicated as containing allowable subject matter. The claims have been amended to recite limitations further describing the inventive concept regarding the read operations performed on memory. The newly amended claims recite a limitation by which a status read response is generated in response to a read command issued from a memory controller. This status read response includes idle information indicating whether a target block is in an idle state, while also including a status code used to represent a priority for a read reclaim operation on the aforementioned target block using a read count value of a plurality of memory blocks. The aforementioned status read response is then sent back to the memory controller in order to generate commands for performing the read reclaim operation, which is subsequently performed in a foreground or background operation based on the previously determined idle information concerning the idle state of the target block, as well as the status code indicating priority based on a read count. This process of using a status read response as a means of accumulating data regarding the target block and applying said accumulated data to perform the read reclaim operation in a background or foreground operation is novel and not taught in the current technological field. The claims are therefore indicated as being allowable over the existing prior art. Dependent claims 2-7, 9-13 and 15-20 are indicated as allowable due to depending on an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./           Examiner, Art Unit 2136   

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136